Case 19-22715-CMB           Doc 190     Filed 08/28/19 Entered 08/28/19 13:15:44            Desc Main
                                       Document      Page 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF PENNSYLVANIA


  IN RE: 5171 CAMPBELLS LAND CO.,                       Case No. 19-22715-CMB
  INC.
                                                        Chapter 11
              Debtor
  __________________________                            Related to Doc. No. 149

  5171 CAMPBELLS LAND CO., INC.,                        Hearing: August 29, 2019 at 11:00 A.M.

  Movant,                                               Response Deadline: August 28, 2019

  v.                                                    JUDGE BÖHM

  ASCENTIUM CAPITAL, LLC, et al.,

  Respondents.
  _______________________________

    REINHART FOODSERVICE, L.L.C.’S LIMITED OBJECTION TO DEBTOR’S
    MOTION TO SELL SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS AT
  ASHLAND, OH LOCATION FREE AND CLEAR OF LIENS AND RELATED RELIEF


            Reinhart Foodservice, L.L.C. (“Reinhart”), by its undersigned attorneys, hereby files this

 limited objection to the Debtor’s Emergency Motion for Sale of Personalty Free and Clear of All

 Liens, Claims and Encumbrances (Docket no. 149; the “Motion”) relating to Debtor’s restaurant

 in Ashland, OH (the “Sale Location”), and in support thereof states as follows:

                                            BACKGROUND

       1.     This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 Venue is appropriate in this court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2).
Case 19-22715-CMB        Doc 190     Filed 08/28/19 Entered 08/28/19 13:15:44            Desc Main
                                    Document      Page 2 of 8


    2.     On July 8, 2019 (the “Petition Date”), 5171 Campbells Land Co., Inc. (the “Debtor”)

 filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code, 11

 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”).

    3.     The Debtor continues to manage its businesses and possess its properties.

    4.     Prior to the Petition Date, Reinhart supplied the Debtor with certain goods, in the form

 of food and food products, at 27 separate locations, including the Sale Location. Reinhart also

 leased to the Debtors dish washing machines and softeners (the “Leased Equipment”) to the

 Debtor at most or all of its locations, again including at the Sale Location. Reinhart continues to

 supply food and goods to the Debtor and the Leased Equipment remains in place. The Leased

 Equipment is provided pursuant to certain documents and agreements, including an Equipment

 Lease Agreement dated March 18, 2018 that includes a master list of dish machines, and

 possibly also individual lease agreements for the equipment at each location.

    5.     In the 20 days prior to the Petition Date, Reinhart provided food and other goods to the

 Debtor, including at the Sale Location. Reinhart is continuing to reconcile its records, but as of

 the date of this objection, Reinhart believes it has an allowable administrative claim under

 § 503(b)(9) of the Bankruptcy Code against the Debtor totaling approximately $266,000,

 including approximately $9,200 related to the Sale Location.

    6.     In addition, Reinhart has continued to deliver food and products to the Sale Location

 after the Petition Date, and expects additional deliveries may be made this week up to and after

 the possible closing date of the proposed sale. While Reinhart’s current terms call for payment

 on the day following delivery, Reinhart is continuing to reconcile its records with regard to all

 amounts owed, including both pre-petition and post-petition claims.




                                                 2
Case 19-22715-CMB         Doc 190     Filed 08/28/19 Entered 08/28/19 13:15:44           Desc Main
                                     Document      Page 3 of 8


                            LIMITED OBJECTIONS AND ARGUMENT

    7.     The Motion makes no mention of or provision for payment of most administrative

 claims relating to the ongoing operation of the Sale Location. The proposed order only provides

 for payment of payroll, taxes, trustee fees, and then substantial payments to Debtor’s

 professionals to be held pending fee applications.

    8.     In addition, the Motion makes no mention of what is happening with the Debtor’s

 other locations, not covered by one of the four sale motions filed by the Debtor on August 22.

 The Motion describes how the Debtor is operating 23 locations, but the four motions combined

 only address sixteen total properties, leaving seven (7) locations unaccounted for, with no

 explanation as to the Debtor’s plan for them.

    9.     While Reinhart generally does not oppose the sale of the Sale Location, provisions

 must be implemented to ensure that Reinhart is paid for food and other deliveries prior to the

 closing date.   Therefore, any order approving the Motion should specifically provide that

 Reinhart must be paid at closing for all outstanding amounts owed for food and other products

 delivered after the Petition Date and prior to the Closing Date at the Sale Location, and to the

 extent not paid, that the buyer is assuming and shall pay all such liabilities. The buyer must also

 agree to pay for all product deliveries on and after the closing at the Sale Location. Reinhart is

 ready and willing to work with the buyer and the Debtor on a smooth transition on the closing

 date, such that there is no interruption of deliveries for food or related products; but Reinhart

 should be assured of payment in full for post-petition deliveries at closing from the closing

 proceeds, and for all deliveries on and after the closing.




                                                   3
Case 19-22715-CMB         Doc 190     Filed 08/28/19 Entered 08/28/19 13:15:44           Desc Main
                                     Document      Page 4 of 8


    10.    In addition, if the Debtor expects to be forced to cease operating at its remaining seven

 stores, then the orders approving the sale need to account for the costs and expenses being

 incurred at the other Debtor locations.

    11.    Provision also must be made for payment of the potential Reinhart 503(b)(9) claim.

 Therefore, any order approving the Motion should contain a specific provision segregating funds

 for the potential payment of these administrative claims.          If the Debtor is or may be

 administratively insolvent, then procedures must be implemented so that all administrative

 creditors, including professionals, receive pro-rata treatment.

    12.    Finally, the Motion makes no mention of the potential for leased personal property at

 the Sale Location, and there is no provision seeking to assume and assign any existing equipment

 leases. Therefore, any order approving the sale must make clear that any transfer of possession

 of equipment provided to the Debtor by Reinhart under an equipment lease remains subject to,

 and is not free and clear of, Reinhart’s ownership and other rights in the equipment provided

 thereunder. So long as the order approving the sale preserves Reinhart’s rights and claims

 relating to its Leased Equipment, Reinhart will work with interested parties regarding possible

 assumption and assignment of such leases, including a reconciliation of an appropriate cure

 amount.

    13.    Alternatively, if the applicable equipment lease is not going to be assumed, then the

 applicable equipment should be promptly returned to Reinhart, and Reinhart’s rights to

 compensation for any continuing use of the equipment, prior to, or after the Closing Date, must

 be preserved.

    14.    To be clear, Reinhart is willing to consent to the assumption and the assignment of the

 equipment leases so long as an appropriate cure amount applies, Reinhart’s rights in its property



                                                  4
Case 19-22715-CMB         Doc 190    Filed 08/28/19 Entered 08/28/19 13:15:44      Desc Main
                                    Document      Page 5 of 8


 are preserved, and the Debtor and any buyer otherwise comply with the requirements of the

 Bankruptcy Code.

           WHEREFORE, Reinhart requests that the relief requested in the Motion be qualified

 and limited as set forth above, and that the court grant such other and further relief as

 appropriate.

 Dated: August 28, 2019                           /s/ Samuel C. Wisotzkey
                                                  Samuel C. Wisotzkey, Esq. (pro hac vice)
                                                  KOHNER, MANN & KAILAS, S.C.
                                                  Washington Building
                                                  4650 N. Port Washington Rd.
                                                  Milwaukee, WI 53212-1059
                                                  Telephone (414) 962-5110
                                                  swisotzkey@kmksc.com

                                                  Paul R. Yagelski, Esquire
                                                  ROTHMAN GORDON, P.C.
                                                  310 Grant Street
                                                  Grant Building - Third Floor
                                                  Pittsburgh, PA 15219
                                                  Phone: (412) 338-1124
                                                  Email: PRYage1ski@rothmangordon.com
                                                  PA. ID. NO. 29959
                                                  Attorneys for Reinhart Foodservice, L.L.C.




                                              5
Case 19-22715-CMB         Doc 190    Filed 08/28/19 Entered 08/28/19 13:15:44             Desc Main
                                    Document      Page 6 of 8


                                 CERTIFICATE OF SERVICE

 I certify under penalty of perjury that I served the within Limited Objection on all counsel of
 record via the Court’s CM/ECF system, as listed below, on August 28, 2019.

 Christopher J. Azzara on behalf of Creditor US Foods, Inc.
 cazzara@smgglaw.com, ccallahan@smgglaw.com;kmaiorano@smgglaw.com

 James Bauerle on behalf of Creditor Vision Financial Group, Inc.
 jbauerle@kwblegal.com

 Robert S. Bernstein on behalf of Creditor Committee Official Committee Of Unsecured
 Creditors
 rbernstein@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 rbernstein@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Kirk B. Burkley on behalf of Creditor Committee Official Committee Of Unsecured Creditors
 kburkley@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 kburkley@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Allison L. Carr on behalf of Creditor William T. Spaeder Co., Inc.
 acarr@tuckerlaw.com, agilbert@tuckerlaw.com

 Francis E. Corbett on behalf of Creditor Tri State Restaurant Equipment Company, Inc.
 fcorbett@fcorbettlaw.com, fcorbett7@gmail.com

 Donna M. Donaher on behalf of Creditor c/o Donna Donaher First National Bank of
 Pennsylvania
 donaherd@fnb-corp.com

 James F. Grenen on behalf of Creditor STORE Capital Acquisitions, LLC
 jgrenen@grenenbirsic.com

 James F. Grenen on behalf of Creditor STORE Master Funding XIII, LLC
 jgrenen@grenenbirsic.com

 David Andrew Haworth on behalf of Creditor STORE Capital Acquisitions, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com; ganzc@ballardspahr.com

 David Andrew Haworth on behalf of Creditor STORE Master Funding XIII, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com;ganzc@ballardspahr.com

 John Joseph Heurich, Jr. on behalf of Creditor L-Four, L.P.
 jheurich@lynchlaw-group.com




                                                  6
Case 19-22715-CMB        Doc 190        Filed 08/28/19 Entered 08/28/19 13:15:44   Desc Main
                                       Document      Page 7 of 8


 John Joseph Heurich, Jr. on behalf of Creditor Ronald G Linaburg
 jheurich@lynchlaw-group.com

 Alan C. Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology
 Insurance Company, Inc.
 ahochheiser@mauricewutscher.com

 Joseph Edward Hudak on behalf of Interested Party MARC Group LLC
 josephhudaklaw@gmail.com

 Joseph Edward Hudak on behalf of Interested Party Peter Kaplan
 josephhudaklaw@gmail.com

 Ryan James on behalf of Creditor BurMac Commercial Roofing, Inc.
 RXJ@galantertomosovich.com

 Michael P. Kruszewski on behalf of Creditor Erie County Tax Claim Bureau
 mkruszewski@quinnfirm.com, knottingham@quinnfirm.com; mboni@quinnfirm.com;
 quinnbankruptcy@gmail.com; mmbquinnbankruptcy@gmail.com; mtrayer@quinnfirm.com;
 gbebko@quinnfirm.com

 Robert O Lampl on behalf of Debtor 5171 Campbells Land Co., Inc.
 rol@lampllaw.com, jschemm@lampllaw.com;jlacher@lampllaw.com;dfuchs@lampllaw.com;
 eslagle@lampllaw.com;neish51@gmail.com;jcooney@lampllaw.com;rcooney@lampllaw.com;
 slampl@lampllaw.com;RossLampl@lampllaw.com;rkunkel@lampllaw.com

 Michael C. Mazack on behalf of Creditor L-Four, L.P.
 mmazack@lynchlaw-group.com

 Michael C. Mazack on behalf of Creditor Ronald G Linaburg
 mmazack@lynchlaw-group.com

 John R. O'Keefe, Jr. on behalf of Creditor Dollar Bank, Federal Savings Bank
 jokeefe@metzlewis.com

 Office of the United States Trustee
 ustpregion03.pi.ecf@usdoj.gov

 Michael Paul Oliverio on behalf of Creditor L-Four, L.P.
 moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

 Michael Paul Oliverio on behalf of Creditor Ronald G Linaburg
 moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

 Donald L. Phillips on behalf of Attorney CLEVELAND BROTHERS EQUIPMENT CO INC
 dphillips@donaldphillipslaw.com, ashapiro@donaldphillipslaw.com


                                                 7
Case 19-22715-CMB       Doc 190     Filed 08/28/19 Entered 08/28/19 13:15:44          Desc Main
                                   Document      Page 8 of 8


 Aurelius P. Robleto on behalf of Creditor Elmhurst Properties, Inc.
 apr@robletolaw.com,
 rmk@robletolaw.com,ecf_admin@robletolaw.com,apr@ecf.courtdrive.com

 Melissa Lou Van Eck on behalf of Creditor Commonwealth of Pennsylvania Department of
 Revenue
 mvaneck@attorneygeneral.gov

 Paul R. Yagelski on behalf of Creditor Reinhart Foodservice, L.L.C.
 pryagelski@rothmangordon.com, jdmyers@rothmangordon.com

 Jennifer Zap on behalf of Attorney Ohio Department of Taxation
 jennifer.zap@ohioattorneygeneral.gov

 Norma Hildenbrand, on behalf of the United States Trustee by on behalf of U.S. Trustee Office
 of the United States Trustee
 Norma.L.Hildenbrand@usdoj.gov

                                                    /s/ Samuel C. Wisotzkey
                                                    Samuel C. Wisotzkey, Esq.




                                                8
